     Case 5:20-cv-00598-GW-SP Document 19 Filed 05/21/20 Page 1 of 3 Page ID #:271



1    Susan A. Blush, Esq. (Bar No. 100323)
     sablush@lanak-hanna.com
2    Francis J. Lanak, Esq. (Bar No. 43487)
     flanak@lanak-hanna.com
3    Tracy A. Stevenson, Esq. (Bar No. 162408)
     tastevenson@lanak-hanna.com
4    Members of LANAK & HANNA, P.C.
     625 The City Drive South, Suite 190
5    Orange, CA 92868
     Telephone: (714) 620-2350
6    Facsimile: (714) 703-1610
7    Attorneys for Petitioners
8
                                    UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10

11   ADAM SCOTT PESSIN; EDITH                        CASE NO.: 5:20-cv-00598 GW (SPx)
     MARQUES; FRANK J. LANAK; TRACY
12   A. STEVENSON; AMERICAN
     CONTRACTORS INDEMNITY                           NOTICE OF HEARING ON
13   COMPANY, a California corporation,              PETITION TO VACATE
                                                     ARBITRATION AWARD
14                   Petitioners,
                                                     DATE: June 4, 2020
15   v.                                              TIME: 8:30 A.M.
                                                     DEPT: 9D
16   ARMOND GLENN EVANS; BRETT
     “EEON” JONES; INNOVATED
17   HOLDINGS, INC. Doing Business Under             HONORABLE GEORGE H. WU
     Trade Name SITCOMM ARBITRATION
18   ASSOCIATION,
19                   Respondents.
20

21
              PLEASE TAKE NOTICE that the Petition to Vacate Arbitration Award will be

22
     heard on June 4, 2020 at 8:30 a.m. in Department 9D of United States District Court,

23
     Central District of California, Eastern Division, the Honorable Judge George H. Wu,

24
     presiding.

25
     Dated: May 21, 2020

26

27                                                   By ______________________________
                                                         Susan A. Blush
28
                                                         Member of Lanak & Hanna, P.C.
     {2058 25590}                                1       Attorneys for Petitioners
                     NOTICE OF HEARING ON PETITION TO VACATE ARBITRATION AWARD
     Case 5:20-cv-00598-GW-SP Document 19 Filed 05/21/20 Page 2 of 3 Page ID #:272



                                              PROOF OF SERVICE
1                                   ACIC vs. Armond Glenn Evans, et al.
                    U.S. CENTRAL DISTRICT COURT OF CALIFORNIA, EASTERN DIVISION
2                                         Case No. 20STCV08281
                                                   Our File No. 25590
3
             I am employed in the County of Orange, State of California; I am over the age of eighteen (18)
4    and not a party to the within action. My business address is 625 The City Drive South, Suite 190,
     Orange, California 92868.
5              On May 21, 2020, I served the foregoing document(s) described as NOTICE OF
     HEARING ON PETITION TO VACATE ARBITRATION AWARD on all interested
6    parties to this action by delivering:

7          a copy                            an original
     thereof in a sealed envelope addressed to each of said interested parties at the following address(es):
8
                                       SEE ATTACHED SERVICE LIST
9
           (BY MAIL) I caused such envelope, with postage thereon fully prepaid, to be placed for deposit
10          at 625 The City Drive South, Suite 190, Orange, California 92868, in the United States Postal
            Service. I am familiar with the regular mail collection and processing practices of Lanak &
11          Hanna, P.C., that the mail would be deposited with the United States Postal Service that same
            day in the ordinary course of business, and that the envelope was sealed and deposited for
12          collection and mailing on the above date following ordinary business practices.
13         (BY E-MAIL SERVICE) I caused such document to be delivered electronically via e-mail to
            the e-mail address of the addressee(s) set forth in the attached service list.
14
           (BY OVERNIGHT COURIER) I served the foregoing document by Golden State Overnight
15          Delivery Service, Inc., an express service carrier which provides overnight delivery, as follows:
            I placed true copies of the foregoing document in sealed envelopes or packages designated by the
16          express service carrier, addressed to each interested party on the attached service list, with fees
            for overnight delivery paid or provided for.
17
           (BY FAX) I caused the above-referenced document to be transmitted to the interested parties via
18          facsimile transmission to the fax number(s) as stated on the attached service list.
19         (BY PERSONAL SERVICE) I personally delivered such envelope by hand to the offices of the
            above named addressee(s).
20

21         (State)         I declare under penalty of perjury under the laws of the State of California
            that the above is true and correct.
22
           (Federal) I declare that I am employed in the office of a member of the bar of this court at
23          whose direction the service was made. I declare under penalty of perjury that the above is
            true and correct.
24
            Executed on May 21, 2020, at Orange, California.
25

26

27                                                                        Lauren G. Harake

28
     {2058 25590}
                                                       1
                                                PROOF OF SERVICE
     Case 5:20-cv-00598-GW-SP Document 19 Filed 05/21/20 Page 3 of 3 Page ID #:273



                                                  SERVICE LIST
1
      INNOVATED HOLDINGS, INC., a Wyoming                Respondent
2     corporation, doing business under the Trade Name
      SITCOMM ARBITRATION ASSOCIATION
3     1621 CENTRAL AVE
      CHEYENNE WY 82001
4
      INNOVATED HOLDINGS, INC., a Wyoming
5
      corporation, doing business under the Trade Name
      SITCOMM ARBITRATION ASSOCIATION
6
      304 S. Jones Blvd. Ste. 1967
7     Las Vegas, NV 89107
      BRETT “EEON” JONES,                                Respondent
8     c/o California Institution for Men
      Attn: Litigation Coordinator
9     P.O. Box 128
      Chino, CA 91708
10    ARMOND GLENN EVANS                                 Respondent
      15628 Carrousel Drive
11    Santa Clarita, CA 91387
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {2058 25590}
                                                       2
                                                PROOF OF SERVICE
